Citation Nr: 0733314	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he is entitled to service 
connection for PTSD due to traumatic incidents experienced 
while stationed in Vietnam during the Vietnam Era.  His DD 
Form 214 shows that he had active service from July 1969 to 
April 1970, including two months and 22 days of foreign 
service in the "USARPAC."  His decorations and other awards 
reflect that he served in Vietnam (Vietnam Service Medal), 
but do not include any awards associated with combat.

There are no service medical records indicating combat 
related injury or psychiatric complaints; but the Board notes 
that the veteran's DD Form 214 shows that he received a 
"hardship discharge" after serving less than one year.

Several relatively recent VA treatment records, including in 
August 200 and October 2001, contain a diagnosis of PTSD.  In 
October 2001, the treatment provider noted that the veteran 
was in combat during the Vietnam War, suggesting that the 
provider associated the diagnosis of PTSD to that combat.

The veteran asserts that the incident resulting in his PTSD 
involved the following. At the time of the incident, the 
veteran was assigned to the 511th Combat Engineer Company, I 
Corps.  The location and date of the incident was Duc Phou, 
LZ Doty, I Corps, approximately in Mid-March 1970.  While 
traveling towards his base location in Chu Lai, and due to 
darkness, he had to pull over at Duc Phou, LZ Doty.  As soon 
as they parked at this location, they encountered heavy enemy 
fire.  This lasted for about one hour.  During this 
encounter, he returned fire, and the result was six dead 
enemy in his zone.  An U.S. Army private first class soldier, 
first name Gilbert, received combat wounds during this enemy 
combat encounter.  

In a January 2003 letter from the director of the Center for 
Unit Records Research (CURR), he included Operational 
Reports-Lessons Learned (OR-LLs)submitted by the 511th 
Engineer Company (511th Engr Co) and the 39th Engineer 
Battalion (39th Engr Bn)  for the period ending April 1970.  

The director noted the following summary of those records.  
The records document that the 511th Engr Co was located at 
Chu Lai with the mission of supporting the 39th Engr Bn.  
These records document that the 511th Engr Co sustained no 
casualties from enemy action during the reporting period.  
The records further document combat incidents to include 
attacks, and mine and booby trap incidents.  

The director stated that to conduct casualty records 
research, the veteran would need to provide additional 
information, which should include the most specific date 
possible, type and location of the incident, numbers and full 
names of casualties, etcetera.  The director stated that CURR 
does not maintain 1970 Morning Reports (MRs) DA Form 1, for 
the 511th Engr Co.  He noted that MRs can be used to verify 
daily personnel actions such as WIA (wounded in action), KIA 
(killed in action), MIA (missing in action), or transfers.  
He stated that MRs can be ordered from the Director, National 
Personnel Records Center (NPRC), and that in doing so, orders 
should include MRs for a three-month period, and include 
relevant unit designations and the company and battalion 
levels.

The Operational Reports-Lessons Learned transmitted with the 
January 2003 letter from CURR to some extent are consistent 
with the veteran's account.  They reflect that during the 
period ending April 20, 1970, the 511th Engr Co was located 
at Chu Lai in support of the 39th Eng Bn.  They had a mission 
of organizing and supervising rock and asphalt haul from in 
Chu Lai to work sights including Duc Pho.  The Company logged 
101,806 miles in accomplishing its missions.  No casualties 
or damage to equipment were sustained from enemy action 
during the period.  There were a few minor incidents when 
convoys had to stop along the road to wait for areas of 
sniper and harassing fire to be cleared.

In sum, these records do not verify the wounding of the 
specific soldier-first name Gilbert-named by the veteran as 
wounded in the incident cited as the veteran's reported 
stressor associated with his PTSD.  As suggested in the 
letter from CURR, the RO should request Morning Reports for 
the veteran's unit in order to determine if those reports may 
contain verification regarding the combat wounding of the 
soldier named Gilbert.  Then, if such verification is 
obtained, the RO should afford the veteran examination in 
order to obtain an opinion regarding an etiological link 
between the claimed stressor and diagnosed PTSD.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
offer him the opportunity to provide any 
additional information he can remember 
regarding his claimed stressor(s) as well 
as inform him of the importance of 
providing as much detail as possible.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
event(s) during service, such as the full 
names of casualties (including for the 
wounded soldier named Gilbert) and 
identifying information concerning any 
other individuals involved in the events, 
including their ranks, units of 
assignments, or any other identifying 
details.

2.  With this information, the RO should 
review the file and prepare a summary of 
any claimed stressor.  This summary must 
be prepared whether or not the veteran 
provides additional information as 
requested above.  This summary, a copy of 
the veteran's DD 214, and all associated 
service documents should be sent to the 
National Personnel Records Center (NPRC).   

The RO should request from NPRC all 
associated morning reports for the 
veteran's unit for the three month period 
including March 1970.  In the request, the 
RO should provide as detailed as possible, 
a narrative of the "allegation 
information" as provided by the veteran, 
associated with the incident summarized 
below.  Any additional details obtained 
should be included, such as the wounded 
soldier's last name if available.

The veteran was assigned to the 
511th Combat Engineer Company, I 
Corps.  The incident occurred at Duc 
Phou, LZ Doty, I Corps, 
approximately in Mid-March 1970.  
While traveling to his base in Chu 
Lai, due to darkness, he pulled over 
at Duc Phou, LZ Doty, and 
immediately encountered heavy enemy 
fire that lasted for about one hour.  
The veteran returned fire, resulting 
in six dead enemy.  An U.S. Army 
private first class soldier, first 
name Gilbert, received combat wounds 
during this enemy combat encounter.  

3.  Should the RO be unsuccessful in 
obtaining the above specifically requested 
records, then the RO must notify the 
appellant of that inability to obtain 
those records, consistent with notice 
information requirements contained in 38 
C.F.R. § 3.159 (e); including but not 
limited to informing him as to whether the 
records exist, the efforts taken to locate 
the records, and that further efforts to 
obtain those records would be futile.  See 
38 C.F.R. § 3.159(c)(2).

4.  After obtaining any Morning Reports or 
other relevant information, the RO should 
determine whether the evidence verifies 
either the wounding of a soldier (believed 
to be first name Gilbert) as described by 
the veteran, or in general the incident 
described by the veteran as resulting in 
his PTSD (The one hour exchange of gun 
fire with enemy in March 1970 at Duc Phou, 
LZ Doty.  

5.  If and only if the cited wounding of 
the fellow soldier is verified, or the 
reported fire-fight incident otherwise is 
verified, then the RO should afford the 
veteran a VA examination that should be 
performed by a psychiatrist in order to 
determine the nature and severity of any 
psychiatric illness, to include PTSD.  The 
claims folder and a copy of this Remand 
must to be made available to and reviewed 
by the examiner in conjunction with the 
examination; and the examiner should 
acknowledge such review in the examination 
report.  All necessary tests should be 
conducted, and the examiner must rule in 
or exclude a diagnosis of PTSD. The RO is 
to inform the examiner of the stressors 
designated as verified, and that only the 
verified stressor(s) may be used as a 
basis for a diagnosis of PTSD.

If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether one or more stressors 
found to be established by the record was 
sufficient to produce the post-traumatic 
stress disorder, and whether there is a 
link between the current symptomatology 
and one or more verified inservice 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

6.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the claim currently in 
appellate status, to include consideration 
of 38 U.S.C.A. § 1154(b) (West 2002) if 
appropriate.  

7.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



